Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard LaCava on 05/02/2022.
In claim 1, 
Line 3, amend “perovskite-type” to “perovskite”.
In claim 6, 
Line 2, delete “for” before “organic”.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the “closest” prior art Liu et al., Controlled preparation and high catalytic performance of three-dimensionally ordered microporous LaMnO3 with nanovoid skeletons for the combustion of toluene, Journal of Catalysis, 2012, 287, 149-160 (Liu).
Liu discloses three-dimensionally ordered microporous perovskite-type oxide LaMnO3 materials, and the excellent performance of the 3D microporous LaMnO3 materials in catalyzing the combustion of toluene (Liu, Abstract).
Liu further discloses pore volume of LaMnO3-PP-1, LaMnO3-PP-2, LaMnO3-PP-3 are 0.110, 0.113 and 0.096 cm3/g, respectively (Liu, page 151, Table 1).
Liu further discloses an average pore diameter of LaMnO3-PP-1, LaMnO3-PP-2, LaMnO3-PP-3 are 100-200 nm according to HRSEM images (Liu, page 152, Fig. 2f, 2h and 2j).
However, Liu does not disclose or suggest a composite oxide represented by AxByMzOw, where 
the A is at least one selected from Ba and Sr, the B is Zr, 
the M is at least one selected from Mn, Co, Ni, and Fe,
1.001≤x≤1.1,
0.05≤z≤0.2,
y+z=1,
w is a positive value that satisfies electrical neutrality, 
as presently claimed.

Thus, it is clear that Liu does not disclose or suggest the present invention. 
In light of the above, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732